UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6336


SHAHEEN CABBAGESTALK,

                Plaintiff - Appellant,

          v.

SERGEANT S. TERRY; SERGEANT COTTER,

                Defendants - Appellees,

          and

GWEN T. HYATT; DHO MS. GLIDEWELL; ASSOCIATE WARDEN MR.
LEWIS; IGC MS. CULBREATH; IGC MS. HOLMES; MAJOR FRANK
MUSIER; MR. J. MICHAEL BAXLEY; ATTORNEY GENERAL’S OFFICE;
JON OZMINT, Director of SCDC; GENERAL COUNSEL OF SCDC; IGC,
at Perry Corrections; CORPORAL YARBOUGHT, of property
control at McCormick Prison, in their individual and
official capacity,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Timothy M. Cain, District Judge.
(3:11-cv-00508-TMC)


Submitted:   July 19, 2012                  Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Shaheen Cabbagestalk, Appellant Pro Se.   Alissa Robyn Collins,
James Albert Stuckey, Jr., STUCKEY LAW OFFICES, PA, Charleston,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Shaheen   Cabbagestalk            appeals   the    district       court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                           We

have     reviewed   the     record      and      find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.       Cabbagestalk       v.   Terry,     No.   3:11-cv-00508-TMC        (D.S.C.

Feb.   13,    2012).       We    deny   Cabbagestalk’s         motions   to    impose

sanctions and to enforce separation and restraining order.                         We

dispense     with   oral        argument      because    the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                           3